               Case 1:19-cv-01565-EPG Document 26 Filed 02/23/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                          FRESNO DIVISION

 9 CANDACE BAZZLE,                                    Case No. 1:19-cv-01565-EPG
10                 Plaintiff,                         STIPULATION FOR THE AWARD AND
11                                                    PAYMENT OF ATTORNEY FEES AND
                           v.                         EXPENSES PURSUANT TO THE EQUAL
12                                                    ACCESS TO JUSTICE ACT; ORDER
     ANDREW SAUL, Commissioner of
13   Social Security,                                 (ECF No. 25)
14                 Defendant.
15          IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
16 subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
17
     of FIVE THOUSAND EIGHT HUNDRED EIGHTY DOLLARS and 17/100 ($5,880.17), under the
18
     Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
19
     all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
20
     accordance with 28 U.S.C. § 2412(d).
21
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
22
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
23
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
24
     whether the fees are subject to any offset allowed under the United States Department of the
25
26 Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
27 whether they are subject to any offset.
28
              Case 1:19-cv-01565-EPG Document 26 Filed 02/23/21 Page 2 of 3


 1          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 3 and costs to be made directly to Counsel, pursuant to the assignment executed by Plaintiff. Any
 4 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 5          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 6 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 7 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 8 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
 9 attorney fees in connection with this action.
10          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social

11 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
12 EAJA.
13                                                 Respectfully submitted,
14
15 Dated: February 18, 2021                               /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
16                                                 Attorney for Plaintiff
17
     Dated: February 22, 2021                      McGREGOR W. SCOTT
18                                                 United States Attorney
19                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
20                                                 Social Security Administration

21                                           By: _*_Marcelo N. Illarmo
                                                 Marcelo N. Illarmo
22                                               Special Assistant U.S. Attorney
23                                               Attorneys for Defendant
                                                 (*Permission to use electronic signature
24                                        obtained via email on February 22, 2021).

25
26
27
28
                                                       -2-
              Case 1:19-cv-01565-EPG Document 26 Filed 02/23/21 Page 3 of 3


                                                  ORDER
 1
 2          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice Act

 3 Fees and Expenses, (ECF No. 25), IT IS ORDERED that fees and expenses in the amount of FIVE
 4 THOUSAND EIGHT HUNDRED EIGHTY DOLLARS and 17/100 ($5,880.17), as authorized by 28
 5 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
 6
 7
     IT IS SO ORDERED.
 8
 9      Dated:    February 23, 2021                         /s/
                                                     UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
